In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-13-00203-CR


                       TOMMY ISREAL CASTRO, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 251st District Court
                                   Potter County, Texas
                Trial Court No. 58,861-C, Honorable Ana Estevez, Presiding

                                 September 18, 2014

                            MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      At a May 2009 hearing, appellant plead guilty to two counts of aggravated

assault with a deadly weapon.1 Following the terms of a plea-bargain agreement, the

trial court placed appellant on deferred adjudication community supervision. The State

later moved to proceed with adjudication of guilt based on appellant’s alleged violation

of community supervision.     The trial court granted the State’s motion, adjudicated


      1
        See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2012). This is a second degree
felony. TEX. PENAL CODE ANN. § 12.33 (West 2012).
appellant guilty, and sentenced him to ten years’ confinement in prison on each count.

The sentences run consecutive to a life sentence imposed for a Wilbarger County,

Texas conviction for murder.


       The two issues appellant brings challenge matters arising in the 2009 plea

hearing. Finding we have no jurisdiction to consider these untimely complaints, we

dismiss the appeal for want of jurisdiction.


                                        Background


       At the May 2009 plea hearing, after the court accepted appellant’s plea and

imposed deferred adjudication community supervision, the reporter’s record contains

the following:


       THE COURT:           All right. Well, then, in a little while you will be
                            meeting with Probation to make sure that you
                            understand all your conditions and set your time for
                            your first time to meet with them. All right? And you
                            will be meeting with the lady in green.

                            All right, at this time I will ask the Court Reporter to
                            stop recording, and we will have the victim impact
                            statement.

       (Thereupon, the reporter stopped the recording and the victim impact
       statement was had.)

       THE COURT:           All right, Mr. Castro, you need to meet with Probation.
                            And, [defense counsel], you may be dismissed.

       (Proceedings adjourned.)
The clerk’s record contains the trial court’s certification, signed by appellant and his trial

counsel, that the case was a plea-bargain case and appellant retained no right of

appeal.


                                               2
       In June 2013 the trial court heard the State’s motion to adjudicate guilt.

Appellant contested the hearing and immediately before presentation of the State’s

evidence orally moved for a new trial of the 2009 plea hearing. He argued that during

the victim impact statement he unsuccessfully attempted to withdraw his guilty pleas.

The court denied the motion for new trial and proceeded with a hearing of the State’s

motion. Appellant testified that during the victim impact statement at the 2009 plea

hearing he attempted to withdraw his guilty pleas but was told by the court and his

counsel not to speak.       Nothing in the record of the 2009 plea hearing supports

appellant’s claim.


                                          Analysis


       Appellant raises two issues. First he asserts a denial of due process because

the trial court did not direct the court reporter to record the attempted withdrawal of his

guilty pleas during the 2009 plea hearing.2 Second, appellant contends his counsel at

the 2009 plea hearing rendered ineffective assistance by not requesting the court

reporter to record the withdrawal of his guilty pleas. We will discuss these issues jointly.


       Within the allotted time following the 2009 hearing appellant did not file a formal

bill of exception.3 Nor did he file a notice of appeal.


       2
         Code of Criminal Procedure article 42.03 prohibits the court reporter from
recording victim-allocution statements. TEX. CODE CRIM. PROC. ANN. art. 42.03, § 1(b)
(West Supp. 2014); Johnson v. State, 286 S.W.3d 346, 348 (Tex. Crim. App. 2009). It
appears appellant’s assertion is the trial court was obligated to ensure that his plea
withdrawal issue was placed on the record.
       3
        See Donovan v. State, 68 S.W.3d 633, 636 (Tex. Crim. App. 2002) (a motion
for new trial is unavailable for a defendant receiving deferred adjudication community
supervision).

                                              3
       A defendant placed on deferred adjudication community supervision must timely

appeal issues relating to that proceeding when the deferred adjudication is imposed.

Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999) (a defendant placed

on deferred adjudication community supervision may raise issues relating to an original

plea proceeding only by an appeal taken when deferred adjudication community

supervision is first imposed); Daniels v. State, 30 S.W.3d 407, 408 (Tex. Crim. App.

2000) (en banc) (finding in subsequent appeal from adjudication of guilt and imposition

of sentence, defendant could not appeal any issues relating to his original deferred

adjudication proceeding); cf. Cibrian v. State, 09-08-00170-CR, 2009 Tex. App. LEXIS

1637 (Tex. App.—Beaumont Mar. 4, 2009, no pet.) (mem. op., not designated for

publication) (issues involving trial court’s refusal to allow withdrawal of guilty plea and

ineffective assistance of counsel, each arising from conduct of original plea hearing,

could not be raised in appeal from subsequent adjudication of guilt).


       The two complaints appellant brings in this appeal should have been raised in an

appeal filed within thirty days of his placement under an order of deferred adjudication

community supervision. We therefore lack jurisdiction to consider their merits. See

York v. State, 2011 Tex. App. LEXIS 10127, at *2-3 (Tex. App.—Austin Dec. 23, 2011,

no pet.) (mem. op., not designated for publication) (so finding).


       Accordingly, we dismiss the appeal for want of jurisdiction.




                                          James T. Campbell
                                              Justice
Do not publish.


                                             4